NOTE: This order is nonprecedential.


  mniteb $>tate% <!Court of ~peaI%
      for tbe jfeberaI <!Circuit

                VICTORIA V. SALMON,
                     Petitioner,

                            v.
      SOCIAL SECURITY ADMINISTRATION,
                 Respondent.


                        2011-3029


   Petition for review of the Merit Systems Protection
Board in case no. DC0432090732-I-L


                      ON MOTION


                       ORDER

    Upon consideration of Victoria V. Salmon's motion for
leave to file her reply brief out of time,

    IT Is ORDERED THAT:

     (1) The motion is granted. The reply brief is accepted
for filing.
SALMON v. SSA                                                2

   (2) Salmon's initial motion for an extension of time is
moot.
                                   FOR THE COURT


      HAY 1 8 2011                  lsI Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk
cc: Phillip R. Kete, Esq.
    Hillary A Stern, Esq.
                                                 FILED
s21                                     I.S. COURT OF APPEALS FOR
                                          THE FEDERAL CIRCUIT

                                             MAY· 182011